DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5 and 7 are amended. Claims 10 and 12-16 are withdrawn. Claim 11 is cancelled. Claims 1-9 are presently examined.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 4/22/2022 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 4/22/2022 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 4/22/2022 are overcome.

Information Disclosure Statement
The information disclosure statement filed 3/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of EP 1355708-A2, EP 1915064-A2, EP 2303425-A1 and EP 2640204-A1 are provided. Copies of the A0 publications for each of the indicated documents are provided along with the WIPO publication are provided instead.
The information disclosure statement filed 7/22/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Specifically, complete or partial copies of WO 2018/210675, WO 2018/210676, WO 2018/210678, WO 2018/210680, WO 2018/210681, Korean patent application 10-2017-0046938, and Korean patent application 10-2017-0040787 are provided but do not appear on the concurrently filed information disclosure statement.
The information disclosure statement filed 7/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copies of EP 0280817, KR-20170040787-A, entitled “Method for Providing Payment Service of Bills, and KR-20170046938-A, entitled Pouch-typed Battery Cell Including Unit Electrodes Having Plurality of Electrode Tabs,” Application and File History for U.S. Application No. 16/614,111, Application and File History for U.S. Application No. 16/614,119, Application and File History for U.S. Application No. 16/614,267, Application and File History for U.S. Application No. 16/614,269, Application and File History for U.S. Application No. 16/614,270, and Application and File History for U.S. Application No. 16/614,276 are provided. An English translation of an Office Action for Korean Application No. 10-2019-7033532, mailed on February 7, 2021, 9 pages is provided, but a copy of the original Korean Office Action is not.
Specification
The use of the term Drambuie (page 6, line 10), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 2, the term “very fine mesh” is a relative term which for which the specification does provide a standard for ascertaining the requisite degree. Specifically, applicant’s specification sets forth that the very fine mesh has a pore size of about 1-100 microns (page 3, lines 20-23). The numerical standard of the specification will be used interpret “very fine mesh” wherever the limitation appears in the claims. See Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984) and MPEP § 2173.05(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 3, claim 1 first introduces the extraction solvent as being a supercritical extraction solvent. While it is subsequently (and permissibly) referred to only as the extraction solvent, claim 1 requires “flowing the supercritical extraction solvent through the vessel,” indicating that the extraction solvent remains supercritical during the entire course of its passage in the vessel. The instant claim therefore impermissibly broadens claim 1 since it requires the supercritical extraction solvent to become subcritical before it has exited the vessel.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 7,726,320) in view of Grubbs (US 5,018,540).

Regarding claim 1, Robinson discloses a smoking article possessing a form of tobacco in a cigarette (abstract) having a tobacco rod in the form of tobacco cut filler in intimate contact with an aerosol forming material such a propylene glycol (column 7, lines 51-62). The aerosol forming material and tobacco are positioned within a cartridge (column 6, lines 61-67, column 7, lines 1-2) to produce smoke having acceptable sensory and organoleptic properties in the smoking article (column 16, lines 3-23). The tobacco can be produced using an extraction process and includes any components separated from, removed from, or derived from tobacco using tobacco extraction processes and techniques (column 11, lines 49-67, column 12, lines 1-38). Robinson does not explicitly the specific extraction process used.
Grubbs teaches a process for the selective removal of basic materials from tobacco in which a supercritical fluid solvent is passed over tobacco to entrain tobacco and is subsequently relieved of its nicotine by a solvent (abstract). The trap is an acid containing trap and is separated from the tobacco in the extraction vessel by a porous plate (column 6, lines 63-68, figure 1, lines 1-4). The trap liquid is located below the porous plate and the tobacco is located above the plate (column 6, lines 63-68, figure 1, lines 1-4). The supercritical fluid evidently passes through the porous plate since it flows through the tobacco to reach the entrapment solvent (column 3, lines 47-60). The acid in the trap is provided with a support medium such as tobacco filler or reconstituted leaf materials (column 5, lines 5-16) that is enriched with tobacco from the support (column 9, lines 15-20), and that the entrapment solvent is PG (column 18, table 8, run no. 42) or propylene glycol (column 10, lines 62). Grubbs additionally teaches that process migrates flavor and aroma components from one tobacco substrate to a second tobacco substrate (column 2, lines 44-49).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco filler of Robinson with the tobacco filler having migrated flavors of Grubbs. One would have been motivated to do so since Robinson discloses tobacco filler produced using an extraction process and Grubbs teaches a tobacco extract that migrates tobacco flavor to tobacco filler.

Regarding claim 4, Grubbs teaches that the preferred supercritical solvent is carbon dioxide (column 4, lines 24-44).

Regarding claim 5, Grubbs teaches that the process occurs at a temperature of 70 °C and 260 atmospheres (column 7, lines 1-4), both within their respectively claimed ranges.

Regarding claims 6 and 7, Grubbs teaches that the entrapment solvent is PG (column 18, table 8, run no. 42) or propylene glycol (column 10, lines 62).

Regarding claim 8, Grubbs teaches that nicotine is removed by the process (abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being anticipated by Robinson (US 7,726,320) in view of Grubbs (US 5,018,540) as applied to claim 1 above, as evidenced by Sieve Trays (already of record).

Regarding claim 2, Sieve Trays teaches that sieve trays are flat perforated plates (page 1), and the porous plate of Grubbs is therefore considered to be sieve tray that forms a plate, or a sieve plate as required by the claim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 7,726,320) in view of Grubbs (US 5,018,540) as applied to claim 1 above, and further in view of Tray Column & Tray Types (already of record).

Regarding claim 9, modified Robinson teaches all the claim limitations as set forth above. Modified Robinson does not explicitly teach providing the entrapment solvent in a portion of the vessel above the tobacco in a lower portion.
Tray Column & Tray Types teaches a tray to facilitate contact between a vapor phase and a liquid phase so that mass transfer can take place in a tray with sieves that forms a bubbling area with a foaming turbulent mixture (page 1, top) such that liquid flows above the sieve (page 1, bottom). The gas vapor comes from below the sieve (page 1, bottom).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the entrapment solvent of modified Robinson above a sieve tray of Tray Column & Tray Types, and to position the tobacco below the tray so that the nicotine can be entrained prior to reaching the entrapment solvent. One would have been motivated to do so since Tray Column & Tray Types teaches that providing liquid above a tray allows mass transfer at a bubbling area with a foaming turbulent mixture.
Response to Arguments
Regarding the rejections under 35 USC 112(d), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that claim 1 permits the supercritical solvent to be transformed into a subcritical state while it is in the vessel. However, use of the terminology “flowing… through” in relation to the supercritical solvent, as opposed to terms such as “flowing… into” or “enters,” in fact requires the supercritical solvent to remain supercritical throughout the entirety of the vessel. The Merriam-Webster Dictionary defines through “as a function word to indicate passage from one end or boundary to another” (page 1, Definition 1 a (3), indicating that the supercritical solvent must remain supercritical during its entire passage through the vessel since it otherwise would not reach the boundary at which it exits the vessel. While the disclosure of the invention may be directed to embodiments in which the vessel conditions are such that the solvent enters in a supercritical state and is converted to a subcritical state, the language of claim 1 requires a different process.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Robinson disclose that preferred tobacco extracts do not only contain nicotine as found in the process of Grubb. However, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP § 2123 II. In this case, while Robinson may indeed disclose that preferred tobacco extracts do not only contain nicotine, Robinson fails to criticize, discredit, or otherwise discourage use of nicotine extracts. Furthermore, Robinson teaches that tobacco extract includes any components separated from, removed from, or derived from tobacco using tobacco extraction processes and techniques (column 11, lines 49-67), indicating that use of the nicotine extract of Grubbs falls within the scope of tobacco extracts of Robinson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715